Case 2:15-cr-00368-DN Document 27-2 Filed 03/09/20 Page 1 of 3
                          Case 2:15-cr-00368-DN Document 27-2 Filed 03/09/20 Page 2 of 3

                       im:JJuvklltU1©J!2edl Re.®1t1try IPi~m - P'u·ogwaim Revilew (!riim.Bltt®J C0>p1f)        s:n:QUENCE: 0197 6 s1a
                                    Dept, of Justice / Federal Bureau of Prisons                          Team Date: 12-19-2019
                       Plan·is for inmate, liONKEY, MililiARD J JR 21512-081

                    Facility:   BIG BIG SPRING FCI                             Proj. Rel. Date: 05-23-2027
                     Name:·     LONKEY, MILLARD J JR                           Proj. Rel. Mthd: GCT REL
               Register No.:    21512,;,,081                                      DNA Status: PREBOP TST / 10-30-2015
                       Age:     66
               Date of Birth:   07-22-1953
        Detainers
        !Detaining Agency                                Remarks
         NO DETAINER

         Current Work Assignments
        !Facl        Assignment     Description                                    Start
         BIG         SS ORD MOW     SUNSET ORD M DAY WATCH                         10-31-2019
         Current Education Information
         IFacl    Assignment Description                                           Start
         BIG         ESL HAS        ENGLISH PROFICIENT                             12-21-2015
         BIG         GED HAS        COMPLETED GED OR HS DIPLOMA                    01-25-2016
         Education Courses
         !SubFacl Action            Description                                    Start                   Stop                     J
         BIG                        POST SECONDARY ED. COURSES                     01-03-2017              CURRENT
         BIG          W             2~D SECTION BASIC COMPUTER AM                  06-05-2019              09-19-20H
         BIG          C             1ST SECTION BASIC COMPUTER AM                  . 01-10-2019       _ _,_ 06-05-2019
- __ -··-·-----~~_______c-.--______....---~EE'vENTSiHAT CHG H I S T O R Y P T ~ ~ - -__...--              . 04-16-2018'
   ,_,......,  BIG       C              RPP6 - BUSINESS ACCOUNTING          11-14-2017                      01-31-2018
         BIG          C             HVAC EPA CERTIFICATION PM                       10-20-2017             11-22-2017
         BIG          C             RPP5 COMMITMENT TO CHANGE                       10-04-2017             10-25-2017
         BIG          C             RPP4                                            10-04-2017             10-25-2017
         BIG          C             HEATING AND AIR COND TWO                        08-20-2017             10-20-2017
         BIG          C             ELECTRIC VT CLASS ONE                           05-16-2017             08-02-2017
         BIG          C             HEATING AND AIR CONDONE                         02-22-2017             05-16-2017
         BIG          C             ELECTRIC VT CLASS TWO                           11-29-2016             02-22-2017
         BIG          C             SOLDERING CERTIFICATION CLASS                   10-11-2016             11-29-2016
         BIG          C             ACE INVESTING II                                09-14-2016             10-26-2016
         BIG          C             ACE COMMITMENT TO CHANGE                        10-19-2016             10-19-2016
         BIG          C             ELECTRICAL SOLDERING ALL DAY.                   06-29-2016             10-07-2016
         BIG          C             ACE INVESTING 1                                 06-29-2016             08-17-2016
         BIG          C             ELECTRIC VT CLASS ONE                           04-15-2016             06-29-2016
         BIG          C             ELECTRICAL SOLDERING ALL DAY.                   01-04-2016             04-15-2016
          Discipline.History (Last 6 months)
        . !Hearing Date           Prohibited Acts                                                                                       I
         ** NO INCIDENT REPORTS FOUND IN LAST 6 MONTHS **
         Curiint Care Assignments
         !Assignment          Description                                           Start
         CARE1-MH                   CARE1-MENTAL HEALTH.                            12-21-2015
         CARE2                      STABLE, CHRONIC CARE                            12-20-2016
         Current Medical Duty Status Assignments
         !Assignment           Description                                          Start
         LOWER BUNK                 LOWER BUNK REQUIRED                             09-17-2019
          NO PAPER                  NO PAPER MEDICAL RECORD                         12-09-2015
         REG DUTY                   NO MEDICAL RESTR--REGUL,AR DUTY                 12-09-2015
         YES F/S                    CLEARED FOR FOOD SERVICE                        12-09-2015
         Current Drug Assignments
         !Assignment      Description                                               Start ·

          Sentry Data as of 12-19-2019            Individualized Reentry Plan - Program.Review (Inmate Copy)              Page 1 of 3
                     Case 2:15-cr-00368-DN Document 27-2 Filed 03/09/20 Page 3 of 3

                 !n1dluvidl1Lllai!i2eol R~en11tuY7.Pff~L"\l., Pr@grnnrn Reivuew {!rnm~te C¢Jlpy)                 SEQUENCE: 01971551s
                              Dc;,pt, ·of Justice / Fc;,deral Bureau of Prisons                               Team Date: 12-19-2019
                 Plan is for inmate: LONICEY, MILLARD J JR 21512-081

                          Description                                                 Start
DAP NO INT                DRUG ABUSE PROGRAM NO INTEREST                              09-26-2016
ED NONE                   DRUG EDUCATION NONE                                         12-13-2015
NRC0MP                    NRES DRUG TMT/COMPLETE                                      07-23-2018
FRP Details
IMos} Recent Payment Plan
FRP Assignment:                . COMPLT           F!NANC RESP-COMPLETED                   Start: 12-15-2016
lnma!e Decision:  AGREED       $25.00                                       Frequency: QUARTERLY
Payments past 6 months:  $0.00                                     Obligation Balance: $0.00
Financial Obligations
jN~..      Type                 Amount             Balance            Payable                      Status ·
 1         ASSMT                $100.00            $0,00              IMMEDIATE                    COMPLETEDZ
                                     ** NO ADJUSTMENTS MADE IN LAST 6 MONTHS **
Payment Details
Trust Fund Deposits - Past 6 months:      $0.00                           . Payments commensurate?   NIA
New Payment Plan:
                               ~-------------------------------~
                               ** No data ••


Progresf since last review
IBirth certificate received.
N.ext Program Review Goals
 Enroll in and complete Criminal Thinking by next team meeting, 6/2020,

Long Term Goals
 Enroll in and complete Workforce RPP by 5/2026.




Comments
 Finance/Poverty Need Screen: YES
 No assets, bankruptcy 2007, debts noted in PSR




 Sentry Data as of 12-19-2019                     Individualized Reentry Plan - Program Review (Inmate Copy)               Page 2 of 3
